Citation Nr: 0941441	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippmann, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel







INTRODUCTION


The Veteran served on active duty from September 1965 to 
September 1967.  He received the National Defense Service 
Medal, Vietnam Service Medal and the Vietnam Campaign Medal 
with 60 device, among other citations.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in January 2003, and the Veteran 
timely filed a Notice of Disagreement (NOD) in April 2003.  
Subsequently, in October 2003, the RO provided a Statement of 
the Case (SOC) and, thereafter, in December 2003, the Veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in June 2004, 
July 2004, and July 2005.

The Veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in March 2005.  On appeal, in March 2006, the Board 
denied service connection for PTSD.  The Veteran thereafter 
timely appealed this adverse decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
order granting a Joint Motion for Remand in December 2006 and 
directing the Board to address "why [VA] did not secure and 
review the history of [the Veteran's] unit for possible 
alternative sources of evidence of combat or stressors."  See 
Parra v. Nicholson, No. 06-1911 (Dec. 13, 2006) 
(incorporating Joint Motion for Remand, to include pages 3-4) 
(emphasis added).   Thereafter, in September 2007, the Board 
remanded the case for additional development, to include 
providing proper Veterans Claims Assistance Act (VCAA) 
notification and requesting that appropriate records 
depositories conduct a search in an attempt to verify the 
Veteran's claimed in-service stressors.  The RO issued an 
SSOC in May 2008.

In September 2008, the Board again denied the Veteran's 
claim.  The Veteran thereafter again timely appealed this 
adverse decision to the United States Court of Appeals for 
Veterans Claims (Court), which issued an order granting a 
Joint Motion for Remand in July 2009.  

The issue of PTSD addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that, in light of the Court's order, 
additional development is warranted to address the merits of 
the Veteran's claim.  38 C.F.R. § 19.9 (2006).   
Specifically, while the evidence demonstrates that the 
Veteran currently has a PTSD diagnosis, as reflected in 
August 2005 VA medical reports, the RO failed to properly 
develop the record in relation to the Veteran's claim that 
he: (1) "engaged in combat" with the enemy for the purposes 
of 38 C.F.R. § 3.304(f) in the form of receiving enemy fire; 
and (2) experienced other, non-combat related in-service 
stressors.  See Moran v. Principi, 17 Vet. App. 149, 154-55 
(2003) (vacating and remanding Board decision that concluded 
that the Veteran did not serve in combat based only on "his 
MOS as cook and the absence of any notation either in his 
service personnel records or his DD214 that he had been 
awarded any medals or commendations indicating that he had 
been exposed to combat" and highlighting the need for the 
Board to discuss the Veteran's "assertions that he had 
engaged in combat"); VAOPGCPREC 12-99 (concluding that 
"[d]etermining whether evidence establishes that a Veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence . . . and assessment of the credibility, 
probative value, and relative weight of the evidence").  The 
Board notes that, in evaluating the Veteran's claim, the 
AMC/RO consulted the unit history of the 196th Light Brigade 
and the book "Cedar Falls-Junction City: A Turning Point," 
both provided by the Veteran.  However, the AMC/RO made no 
requests to obtain the unit history of the Veteran's unit, 
described variously as the 483rd Field Services Company and 
the 483D HD Svc. Co. 206, Ses. Bn., for the period during 
which he was in Vietnam.  (See December 2006 Joint Motion for 
Remand, page 4).  The Veteran contends that he and his 
company were subjected to artillery and mortar fire while 
directly supporting the 196th Light Infantry Unit.  The 
AMC/RO should consult the Veteran's unit records to see if 
his unit acted in support of the 196th Light Infantry Unit, 
as stated by the Veteran, and whether they were subjected to 
enemy weaponry fire at that time.  Moreover, the AMC/RO 
should consult the Veteran's unit records regarding the 
Veteran's account of undergoing sniper fire near a rubber 
plantation near the City of Tay Ninh and the viewing of dead 
bodies in a mortuary truck in the City of Tay Ninh. 

As this is a remand, the Board will not make any 
determinations regarding the Veteran's combat status at this 
time.  However, the Board notes that in January 2007 and 
September 2008 letters, the RO requested that the Veteran to 
provide specific information, such as dates, names, precise 
locations, or other evidence, such as buddy statements, that 
would allow for corroboration of his stressors.  The Veteran 
did not respond to these statements.  The Board notes that if 
the Veteran is found not to have engaged in combat with the 
enemy, or if his claimed stressor is unrelated to combat 
(i.e. seeing dead bodies in a mortuary truck), then the 
Veteran's testimony alone will not suffice to establish the 
occurrence of an alleged stressor; instead, the Veteran must 
corroborate his testimony by credible supporting evidence.  
Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007) 
(finding no error in Board determination that a non-combat 
Veteran's "own statements cannot serve as 'corroboration' of 
the facts contained in those statements").  The Court has 
found that the duty to assist is not a one-way street and the 
Veteran has to cooperate to protect his interests.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  As such, unless 
evidence confirms that the Veteran engaged in combat, 
corroborating evidence will be necessary to confirm his 
alleged in-service stressors.  

The Board is cognizant of the RO's development of the 
evidence thus far and the Veteran's failure to provide 
important information to assist in such development, as well 
as the fact that anecdotal experiences cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable. In order to be researched, incidents must 
be reported and documented.").  However, on the other hand, 
with respect to the veteran's allegation of being subjected 
to weaponry fire, to include mortar attacks, corroboration of 
every detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Moreover, where the remand orders of the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  

In view of the foregoing and the Court's Order noted above, 
this appeal must be REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA). See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

2.  The AMC/RO must ask the Veteran to 
provide any additional supporting 
evidence, to include buddy statements that 
would corroborate the specific facts of 
his claimed in-service stressors and/or 
his unit's receipt of weaponry fire.  The 
AMC/RO must ask the Veteran to provide 
specific dates, times and locations 
pertaining to the claimed in- service 
stressful events.

3.  The AMC/RO should determine the dates 
of the Veteran's service in Vietnam by 
consulting the service personnel records.  
The AMC/RO should then seek to procure the 
unit histories and records for the 483rd 
Field Services Company and the 483D HD 
Svc. Co. 206, Ses. Bn., for the period 
during which he the Veteran was in 
Vietnam.  The AMC/RO should review these 
records in an attempt to corroborate the 
Veteran's accounts of undergoing enemy 
fire, such as artillery/mortar fire while 
acting with his company in the direct 
support of the 196th Light Infantry Unit; 
or undergoing sniper fire near a rubber 
plantation near the City of Tay Ninh.

4.  The AMC/RO must request that the 
United States Army and Joint Services 
Records Research Center (JSRRC) conduct a 
search for records pertaining to the 
claimed in-service stressors (i.e., the 
receipt of sniper fire by the 483rd Field 
Services Company near Tay Ninh; the 
Veteran's viewing of dead bodies in a 
refrigerated mortuary in Tay Ninh, the 
receipt of artillery fire as well as 
mortar fire while acting with his company 
in the direct support of the 196th Light 
Infantry Unit., etc.).  The AMC/RO must 
also request a search of relevant records 
in other depositories, to include 
Morning/Sick Reports through the National 
Personnel Records Center (NPRC).

5.  If the AMC/RO determines that the 
Veteran engaged in combat with the enemy, 
or if it confirms that a claimed, non-
combat, in-service stressor occurred, the 
AMC/RO should make arrangements for the 
Veteran to be examined by a psychiatrist 
for the purpose of determining whether his 
current PTSD is causally related to a 
verified in-service stressor(s).

After reviewing the claims file, the 
mental status examination and any 
tests that are deemed necessary, the 
psychiatrist is asked to determine 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran's PTSD 
is causally linked a verified in-
service stressor.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of cause as to find against 
cause.  More likely and as likely support 
the contended relationship; less likely 
weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed. If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must re-adjudicate the Veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009)




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).







